DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed April 6, 2021.
Claims 1-22 were previously canceled.
Claims 23, 28, and 33 have been amended.
Claims 24-27, 29-32, and 34-37 are in a previous presentation.
Claims 23-37 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-37 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as processes (claims 23, 28, and 33), which are recited as methods that perform the steps and/or functions of: with a processor, receiving input related to a selected medical workflow; with the processor, receiving occurrence rating input related to a likelihood of an occurrence of human user omission of each task in the medical workflow; with the processor, receiving severity rating input related to a severity of immediate danger to a patient due to omission of each task from the medical workflow: (i) before execution of the medical workflow, (ii) during execution of the medical workflow, and (iii) after execution of the medical workflow; with the processor, populating a medical workflow checklist template with tasks adherent to the selected medical workflow as a function of the occurrence rating and the severity rating for each task; with the processor, omitting a task from the checklist in response to the occurrence rating for the task being below a predetermined occurrence threshold and the severity rating being below a predetermined severity threshold, and including the task in the checklist in response to either of: the occurrence rating being above the predetermined occurrence threshold or the severity rating being above the predetermined threshold; with the processor, inserting at least one pause point into the checklist, wherein the human user is prompted to interface with the checklist during execution of the medical workflow at the at least one inserted pause point; with the processor, outputting a populated medical checklist with the at least one inserted pause point; and the human user performing a task of the populated medical checklist, wherein upon receiving input from multiple users, the input is combined automatically by calculating an average of the user-provided ranks, the method further comprising including a task if at least one user has ranked the severity above the predetermined severity threshold, during a medical procedure for which the checklist is generated, via a user interface: at each pause point, prompting the user to interface with the checklist during execution of the medical workflow at the at least one inserted pause point; receiving input related to a user acknowledgement of one or more reminder tasks associated with the pause point; resuming the checklist upon receipt of the acknowledgment input; and prompting the user to acknowledge one or more evaluation tasks upon completion of the checklist.

Claim 33 recites similar limitations to claim 23 without describing any relation to (i),(ii), and (iii) from claim 23.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “mental processes” and “certain methods of organizing human activity”. 
Mental processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
Certain methods of organizing human activity are interactions between individuals that can include: fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
The claim is directed to a system configured to perform the process of populating a checklist with relevant tasks. This is performed by analyzing the tasks of a selected medical workflow as a function of an occurrence rating and a severity rating, populating a medical workflow checklist with tasks based on that analysis and inserting at least one pause point into the checklist, and prompting the human user to interface with the checklist during execution of the medical workflow at the at least one inserted pause point.

Populating a checklist with relevant tasks and prompting a user to acknowledge those tasks is a certain method of organizing human activity because it is managing the personal behavior or relationships or interactions between people by providing a list of instructions to be followed by the human user when performing the tasks in the medical workflow, and instructing the user to confirm the reminder and/or completion of the tasks.
Additionally, the step reciting calculating the average of multiple user provided ranks, is describing using a mathematical concept, which is a type of judicial exception that has been identified by the courts, to perform part of the analysis.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity

The steps specifying the occurrence rating input be related to a likelihood of an occurrence of human user omission of each task in the medical workflow and the severity rating be related to a severity of immediate to a patient due to omission of each task from the medical workflow: (i) before execution of the medical workflow, (ii) during execution of the medical workflow, and (iii) after execution of the medical workflow, the steps reciting what steps to include or omit based on their relation to the predetermined threshold, and the insertion of pause points into the checklist being populated are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
The steps of outputting a populated medical checklist with the at least one inserted pause point and prompting the human user to interface with the checklist are examples of necessary data outputting because it is merely providing the user with the results of the abstract idea of populating the checklist. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
The step reciting that the human user perform a task of the populated medical checklist is an insignificant application of the claimed invention because the purpose of the claimed invention is the creation of the optimal safety checklist for by reducing the number steps presented and minimizing “checklist fatigue” (Specification, pg. 1). The tasks listed in the checklist to be performed by the human user are already planned on being performed as part of the selected medical workflow (pg. 7, “The workflows and tasks can be predefined by the system (e.g. based on protocols and guidelines, etc.), In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016)” listed in MPEP 2106.05(g).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps of: describing the selected workflow be a medical workflow is a step that is used to generally link the performance of the populating the checklist to the field of medicine because it is taking the steps of the abstract idea and the insignificant extra-solution activities and requiring the steps be performed in such a way as to provide an output of a medical checklist, without providing further specifics regarding the field of use. 
The steps reciting generically recited components of a computer system, such as using the processor to receive input, populate a medical workflow checklist template, insert at least one pause point, and output a populated medical checklist, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a device with a processor.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as performing the receiving, populating, inserting, and outputting steps with the processor also serve as mere instructions to apply the abstract idea using a computer. The steps that recite the user interactions with an interface while using the checklist are also examples of instructions to implement the checklist with a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).

The recited computer components (e.g., the processor) can all be generically recited components (see specification, pg. 4). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea.
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a general purpose computer (pg. 4, “In this context, the systems described herein may be implemented on or as one or more general purpose computers…”), receiving input regarding a predefined set of tasks, performing repetitive calculations based on a function of input regarding the tasks, populating a checklist with tasks based on the calculations and pause points, and outputting the populated checklist to the human user who is set to perform the tasks based on their inclusion in the originally selected workflow. This is a system of separate devices in communication over a network, and performing the abstract idea through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 24-27 are ultimately dependent from Claim(s) 23 and includes all the limitations of Claim(s) 23. Therefore, claim(s) 24-27 recite the same abstract idea of certain methods of organizing human activity of claim 23.
Claims 24-27 all recite additional limitations that amount to: insignificant extra-solution activity; a further description of the abstract idea without additional limitations that would amount to significantly more; generally linking the implementation of the abstract idea to a particular technological environment or field of use; or an insignificant extra-solution activity related to the performance of a second abstract idea.
Claim 25 recites additional limitations that amount to a further description of the mental process performed as part of the abstract idea. The claim recites performing the step of multiplying the severity rating by the occurrence rating for each task and populating the template based on the product of the severity rating and occurrence rating being above a predetermined value. This is still evaluating the severity and occurrence ratings and making a judgment on the inclusion of a task in the checklist based on the results of that evaluation. Further, the steps of multiplying the severity rating by the occurrence rating and representing the product of that multiplication as a percentage of the product of the maximum possible values are both examples of the abstract idea of mathematical concepts.
Claims 24-25 recite additional limitations that amount to generally linking the abstract idea to a particular technological environment. The steps of generating a display and using a plurality of slider bars to receive input is generally linking the implementation to a technological environment with a graphical interface that uses slider bars (MPEP 2106.05(h)).
Claims 26-27 recite additional limitations that amount to the insignificant extra-solution activity defined as insignificant application (MPEP 2106.05(g)) because they recite specific tasks that might be included in the populated checklist and performed by the human user. The see Specification, pg. 7, ln. 1-9). 
Claims 29-32 are ultimately dependent from Claim(s) 28 and includes all the limitations of Claim(s) 28. Therefore, claim(s) 29-32 recite the same abstract idea of certain methods of organizing human activity of claim 28.
Claims 29-32 are method claims that recite limitations that are the same or substantially similar to the steps of the methods of claims 24-27. Claims 29-32 are rejected for the same reasons.
Claims 34-37 are ultimately dependent from Claim(s) 33 and includes all the limitations of Claim(s) 33. Therefore, claim(s) 34-37 recite the same abstract idea of certain methods of organizing human activity of claim 23.
Claims 34-37 are method claims that recite limitations that are the same or substantially similar to the steps of the methods of claims 24-27. Claims 34-37 are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Pat. 7,693,727) in view of Chandler (US Pat. 7,904,407), in further view of Luhr (US PG Pub. US 2006/0026009), Sivers (https://sivers.org/book/ChecklistManifesto), Prigent (US PG Pub. 2014/0379370), and Contino (US Pat. 9,386,463). 

Claim 23
Regarding claim 23, Moore teaches 
A method, comprising:
Abstract, “Interactive methods and systems for directing, integrating, documenting, and tracking steps taken by medical providers during the process of care for a patient's given condition.”
With the processor, populate a workflow checklist template with tasks adherent to the selected medical workflow 
Col. 3, In. 33-35, “First the system tailors the generic checklist to the specific condition of each patient by applying probability theory.”
Col. 6, In. 52-54, “...which can comprise a desktop, handheld device, a WAP phone, or all other devices that access the Internet.” It is inherent that a computing device such as those contains a processor
Populating a checklist as a function of risk 
Col. 3, In. 33-39 "First, the system tailors the generic checklist to the specific condition of each patient by applying probability theory. The optimal protocol for each patient depends on the costs risks, and added value of every test or maneuver performed in the work up.”
The use of a user interface
Col. 6, In. 51-52, “A primary care clinician interfaces with the system via a user interface...”
With the processor, outputting a populated medical checklist
Col. 9, ln. 43-52, “FIGS. 15 and 16 show the first step in transforming the guideline into a checklist. Action points, where an intervention (an item of medical history, a physical examination maneuver, or a test or procedure) of some type is performed and data collected, are identified 41. These data points mark the progressive movement of the clinical care along the decision tree. The figure displays these critical, required action points for the demonstration guideline. For this simple guideline, the action points could be displayed sequentially (FIG. 16) as a checklist of required items on a decision path 42.” 
A human user performing a task of the populated medical checklist
Col. 11, ln. 64 – Col. 12, ln. 3, “While the checklist is formally accessed at those visits corresponding to a transition point 61, 62, 63 the checklist represents an integrated series of steps on the optimal path of care, integrating actions throughout the process, like a kind of value chain, in which additional input moves the patient along a path towards resolution of the condition.”
Moore does not teach 
Receiving input related to a selected workflow
Receiving occurrence rating input related to a likelihood of an occurrence of user omission of each task in the workflow
Receiving severity rating input related to a severity of potential harm to a patient due to omission of each task from the workflow: (i) before execution of the medical workflow, (ii) during execution of the medical workflow, and (iii) after execution of the medical workflow
Populating tasks as a function of the occurrence rating and the severity rating for each task
Omitting a task from the checklist when the occurrence rating for the task is below a predetermined occurrence threshold and the severity rating is below a predetermined threshold
Including the task in the checklist in response to either of: the occurrence rating being above the predetermined occurrence threshold or the severity rating being above the predetermined severity threshold
Inserting at least one pause point into the checklist
Wherein upon receiving input from multiple users, the input is combined automatically by calculating an average of the user-provided ranks
The method further comprising including a task if at least one user has ranked the severity above the predetermined severity threshold
Wherein at least two pause points are inserted into the workflow checklist before and after tasks that are not to be interrupted by a checklist presentation, 
Wherein tasks that may be interrupted by the checklist presentation are assigned to the at least two pause points, respectively, as a function of whether omission of the tasks affects patient safety immediately and whether a given task is to be presented to the user before or after the given task is performed
During a medical procedure for which the checklist is generated, via a user interface:
At each pause point, prompting the user to interface with the checklist during execution of the medical workflow at the at least one inserted pause point
Receiving input related to a user acknowledgement of one or more reminder tasks associated with the pause point
Resuming the checklist upon receipt of the acknowledgement input
Prompting the user to acknowledge one or more evaluation tasks upon completion of the checklist
Chandler teaches 
Receiving input related to a selected medical workflow, wherein the ranks are provided by the input of users
Col. 7, In. 18-19, “In one presently preferred embodiment of the present invention, each lowest level task is entered using a verb."
Receiving occurrence rating input related to a likelihood of an occurrence of user omission of each task in the workflow 
Col. 8, In. 36- 38 “In a likelihood of occurrence column, the user is asked to rate a likelihood of occurrence of the potential human error,”
col. 7, In. 31-34, “In one presently preferred embodiment of the invention, for each verb, there are a list of potential human errors including both errors of omission and errors of commission." 
Fig. 8 (810) an embodiment contains an error column which lists one of the errors and includes errors of omission
Receiving severity rating input related to an immediate danger to a patient due to omission of each task from the workflow, 
Col. 8, ln. 10-15, “In one presently preferred embodiment, pull-down menus or a similar facility are used to rank potential severity of an effect of each 
Col. 8, In. 38-40 “In a severity column, the user is asked to rate the potential severity of the potential harm"
Measuring risk as a function of the occurrence rating and the severity rating of each task 
Col. 8, In. 61 -63 “The risk assessment code is the product of the likelihood of the worst-case effect and the potential severity of the worst-case effect.”
Determining a task is at risk if at least one user has ranked the severity above the predetermined severity threshold
Col. 8, In. 38-40 “In a severity column, the user is asked to rate the potential severity of the potential harm"
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to combine Chandler and Moore by having the checklist creation system from Moore access the error analysis system from Chandler as well as the other decision support systems (Moore col. 3, In. 14-23) because it would “improve project safety by providing a capability to analyze human factors issues including health and safety risks” (Chandler, col. 2, In. 8-11). 
Chandler further teaches
Comparing the input data against a predetermined threshold value 
col. 5, In. 29-49
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add the threshold value comparison from Chandler to the system of claim 23 because it allows the user to determine what levels of occurrence and risk are acceptable or not. 

Omitting a task from a checklist if the occurrence and severity ratings are below a threshold value 
Par. [0063] “Rather than having each set of filter rules select a set of checkpoints to include, a scoring algorithm may be used in which a relevance score is generated for each candidate checkpoint. The relevance score for a given checkpoint may take into consideration the relevance of the checkpoint under each set of rules, and may thus represent overall relevance or importance to the project. The N checkpoints with the highest cores (where N is a selected integer) may then be selected.”). 
Even though Luhr is not in the same field as Moore (construction instead of medicine), Luhr is trying to solve the same problem of creating checklists to minimize risk (Par. [0060] “...information about a frequency of incorrect construction practices associated with a given checkpoint, an assessment of likelihood that incorrect construction will lead to a claim, and an estimated cost of repair may be used to select and to prioritize checkpoints according to a predicted level of financial risk that they pose to a builder if improperly installed.”), so it is analogous art. 
Including the task in the checklist in response to either of: the occurrence rating being above the occurrence threshold or the severity rating being above the severity threshold 
Par. [0060], “Risk-based filter rules 223 make use of historical information stored in the records of the checkpoint repository 120 to identify checkpoints that have historically been associated with claims against builders and with associated financial risk. In a preferred embodiment, information about a 
Factors such as frequency of incorrect construction practices and likelihood that incorrect construction will lead to a claim are factors that are akin to the likelihood of omission because they relate to the chances that something goes wrong. Estimated cost of repair is akin to the severity of harm because it is a measure of the effect caused by the occurrence of the adverse event.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Moore and Chandler the ability to omit tasks from checklists created by the system based on a low occurrence or severity rating by implementing the process of eliminating tasks that are less relevant to the checklist, as taught by Luhr, because a person creating the checklist would only want those steps that are most relevant to the procedure, the ones with the highest scores, involved in the procedure (see Luhr, par. [0063]). 
Further, it is in the best interests of those using the checklists to keep the amount of checklist items as few as possible (Sivers, “USABLE CHECKLISTS: The checklist was too long. It was unclear. And past a certain point, it was starting to feel like a distraction. The checklist cannot be lengthy. A rule of thumb some use is to keep it to between five and nine items, After 
Luhr further teaches
Including the task in the checklist in response to either of: the occurrence rating being above the occurrence threshold or the severity rating being above the severity threshold, and the method further comprising including a task if at least one user has ranked the severity above the severity threshold
Par. [0060], “Risk-based filter rules 223 make use of historical information stored in the records of the checkpoint repository 120 to identify checkpoints that have historically been associated with claims against builders and with associated financial risk. In a preferred embodiment, information about a frequency of incorrect construction practices associated with a given checkpoint, an assessment of likelihood that incorrect construction will lead to a claim, and an estimated cost of repair may be used to select and to prioritize checkpoints according to a predicted level of financial risk that they pose to a builder if improperly installed… In a preferred embodiment, the checkpoint selection engine 140 uses the risk-based filter rules 223 to prioritize selected checkpoints for presentation to the inspector, so that checkpoints associated with a higher amount of potential financial risk may be presented earlier to an inspector conducting an inspection.”
Factors such as frequency of incorrect construction practices and likelihood that incorrect construction will lead to a claim are factors that are akin to the likelihood of omission because they relate to the chances that something goes wrong. Estimated cost of repair is akin 
Using a risk filter to prioritize a list based on any of those single factors would result in an inclusion based on either the occurrence or severity rating being above a threshold amount.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Moore, Chandler, and Luhr the ability to include tasks in the checklist in response to either of: the occurrence rating being above the occurrence threshold or the severity rating being above the severity threshold, and include a task if at least one user has ranked the severity above the severity threshold, as taught by Luhr, because it ensures that a person is aware of tasks associated with the highest possible exposure due to the amount of harm that can be done (see Luhr, par. [0063]). 
Sivers teaches 
Inserting at least one pause point into the checklist
Pg. 6, "You must define a clear pause point at which the checklist is supposed to be used", "team members perform their jobs from memory and experience, often separately. But then they stop. They pause to run the checklist and confirm that everything that was supposed to be done was done."
Outputting a populated medical checklist with the at least one inserted pause point
In order for the pause point to occur when running the checklist, the pause point must be included in the checklist.
It would also have been obvious to one having ordinary skill in the art before the effective filing date of this application to output checklists generated by the Moore, Chandler, and Luhr combination to include the pause points mentioned in Sivers because pause points 
Sivers further teaches
The ability to present a given task to the user before or after the given task is performed
Pg. 6, “You must define a clear pause point at which the checklist is supposed to be used. You must decide whether you want a DO-CONFIRM checklist or a READ-DO checklist. DO-CONFIRM checklist: … team members perform their jobs from memory and experience, often separately. But then they stop. They pause to run the checklist and confirm that everything that was supposed to be done was done. READ-DO checklist: people carry out the tasks as they check them off – it’s more like a recipe.”
Performing the steps as either DO-CONFIRM or READ-DO determines whether a given task is to be presented to the user before or after the given task is performed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Moore, Chandler, and Sivers the ability to present a given task to the user before or after the given task is performed, as taught by Sivers, because there are different preferences that are to be considered when creating checklists, such as giving team members the flexibility to perform their tasks without interruption and confirm their steps afterwards or utilize a more rigid approach where the tasks are read and checked off prior to the performance of the steps (see Sivers, pg. 6). 
Prigent teaches
Wherein at least two pause points are inserted into the workflow checklist before and after tasks that are not to be interrupted by a checklist presentation, 
Par. [0042]-[0043] mention “specific interludes” between medical procedures that are performed as part of a series of operations to care for a patient.
Par. [0095], “In the general case, when the wristband is associated with a patient and an intervention, the operator confirms that the identity of the patient is correct and that the intervention to be performed is the appropriate one (step 401), and it is then possible for him to select the documents (step 402) so as to view them and complete them during the intervention (step 403).”
Par. [0097], “In the case where the wristband is associated with a patient but is not associated with an intervention, in a step 405, the operator verifies the identity of the patient, and then in a step 406 the intervention to be performed on this patient, and finally, he accesses the step of selecting the document to be displayed (step 407).”
Par. [0098], “In a step 207, the system displays the operator interface or interfaces (for example preoperative check-list) allowing correct carrying out of the elementary operations involved in the procedure applied to the patient.”
The patient validation can be interrupted, so it is performed during the validation checks at the stopping point between phases. Similarly, the procedure verification can be interrupted, so it is also performed at the stop between phases. The procedure to be performed is presented to the staff before the procedure begins so the staff have ready access to them during the intervention. The procedure is then validated by operator after the carrying out of the operations (par. [0099]), which means a pause point was assigned before and after tasks not to be interrupted with pause points.
Par. [0102], "The subsequent description details steps 207 and 208. As seen in FIG. 5, a check-list 501 associated with an operative procedure is subdivided into phases X, Y, Z. A phase is defined as an object associated with several operator forms (visual interfaces) containing data. A phase is related to a particular step of the operative procedure followed by the patient."
Par. [0103]-[0108], “In the present exemplary system organized around surgery check-list tracking, the procedure can be decomposed into five phases as follows: f preoperative; f before anesthesia; f before surgical intervention; f after the operation; f postoperative room, or recovery room” [semicolons added for clarity to signify separate list entries that were separated through paragraph breaks]
Dividing the total operation into separate phases shows that some blocks of steps are to be performed together with the preparation, verification, and validation steps to be performed during the breaks between the phases.
Wherein tasks that may be interrupted by the checklist presentation are assigned to the at least two pause points, respectively, as a function of whether omission of the tasks affects patient safety immediately and whether a given task is to be presented to the user before or after the given task is performed
The combination of Moore and Chandler describe the system determining inclusion of the tasks as a function of whether omission of the tasks affects patient safety immediately.
The combination of Moore and Chandler describe the system determining inclusion of the tasks as a function of whether omission of the tasks affects 
Par. [0095], “In the general case, when the wristband is associated with a patient and an intervention, the operator confirms that the identity of the patient is correct and that the intervention to be performed is the appropriate one (step 401), and it is then possible for him to select the documents (step 402) so as to view them and complete them during the intervention (step 403).”
Par. [0097]-[0101] describe steps assigned to a pause point before a phase of operations, steps assigned to the operation to take place between the pause points that amount to the surgery or intervention defining that phase, and steps after the performance of the intervention where the operations performed during the intervention are confirmed, the patient identity is confirmed again, and the patient is transferred. These steps are all assigned to their respective place to 
Par. [0114] and [0117] describe steps that need to be taken if the phase is interrupted, which include providing an operator identifier and an operator comment. This shows that the system does not intend the interruption of the phases during normal operation.
Par. [0063] describing an offline mode in case of a communication issue also suggests that the operations checklists for each phase should not be interrupted.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Moore, Chandler, Luhr, and Sivers the ability to assign tasks to pause points based on whether the tasks are not to be interrupted or see Prigent, par. [0043]). 
Prigent further teaches
A system for populating a checklist that tracks steps: (i) before execution of the workflow; (ii) during execution of the workflow; and (iii) after execution of the workflow
Prigent teaches a system for creating checklists to track the entire “operation process” surrounding an operation, which would be the execution of the workflow. 
Par. [0073]-[0078] describes the “operation process”, which includes preoperative meetings, visits with the anesthetist before the operation, the operative unit check-list, and the recovery room chart.
Par. [0079], “For these various elementary operations, and in particular for the check-list of the unit, a document tailored to the specifics of the operation is chosen. Any document can be interrupted and a new one chosen if the situation so requires.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system configured to populate checklists based on severity rating and occurrence rating of Moore, Chandler, Luhr, Sivers, and Prigent the ability to track tasks before the execution of the workflow, during the execution of the workflow, and after the execution of the workflow, as taught by Prigent, because “it makes it possible to manage the patient’s complete progression, from their 1st consultation up to their discharge” (Prigent, par. [0065]).
Contino teaches
Wherein upon receiving input from multiple users, the input is combined automatically by calculating an average of the user-provided ranks
Col. 6, ln. 7-31, “A third criterion may be based on community feedback 118 of the monitored application 106. The community feedback 118 may be stored on a network server 116, which the monitoring application 108 may access through the network 112. The community feedback 118 may be publicly available, for instance, on an Internet webpage. The community feedback 118 may be provided by other users who have downloaded and used the monitored application 106. The community feedback 118 may be in the form of a score ranging from one to five with one being poor and five being excellent… The community feedback 118 may be an average of all risk scores associated with the subject monitored application 106 and provided by a plurality of the mobile communication devices 102 to the network server 116. The community feedback 118 may be an average of risk scores provided by a selected number of the mobile communication devices 102.”
This is receiving input from a community of users and averaging their inputted risk scores to determine the risk of the application.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Moore, Chandler, Luhr, Sivers, and Prigent the ability to determine risk by averaging the input risk scores from multiple users, as taught by Contino, because the community’s perceived risk associated with something can be a good indicator of the actual risk associated with that thing (see Contino, col. 6, ln. 19-31).
Prigent further teaches
During a medical procedure for which the checklist is generated, via a user interface: at each pause point, prompting the user to interface with the checklist during execution of the medical workflow at the at least one inserted pause point, 
Fig. 5; Par. [0102], “The subsequent description details steps 207 and 208. As seen in FIG. 5, a check-list 501 associated with an operative procedure is subdivided into phases X, Y, Z. A phase is defined as an object associated with several operator forms (visual interfaces) containing data. A phase is related to a particular step of the operative procedure followed by the patient.”
Receiving input related to a user acknowledgement of one or more reminder tasks associated with the pause point and resuming the checklist upon receipt of the acknowledgement
Par. [0084]-[0085] describes prompting a user on the interface regarding the patient identification and receiving acknowledgement of the patient identification and resuming the checklist after acknowledgement of the patient identification has been received.
Par. [0099], “The carrying out of the operations is validated, by one or more operators, in a step 208.”
Prompting the user to acknowledge one or more evaluation tasks upon completion of the checklist
Par. [0101], “When the care operations have terminated (step 210), the wristband is again interrogated in a step 211, so as to obtain a new confirmation of identity (step 212) before removal of the wristband and departure of the patient (step 213).”
Par. [0103], [0107]-[0108], “In the present exemplary system organized around surgery check-list tracking, the procedure can be decomposed into five phases as follows: [0107] f after the operation [0108] f postoperative room, or recovery room”
Par. [0120], “A summary screen displays questions for which the responses could involve a higher risk of medical errors (errors having a large impact on the quality of the result of the procedure). In an implementation variant, a weighting system is applied to each of the questions, and allows a ranking of the questions in order of importance. Consequently, crucial questions which have received a suspicious response are highlighted and quickly noted by the operator.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Moore, Chandler, Luhr, Sivers, Prigent, and Contino the ability to provide a user interface to prompt a user with tasks and pause points, and to receive acknowledgement from the user before resuming or ending the checklist, as taught by Prigent, because it allows the system to keep a record that the proper steps were taken when performing the procedure and establish a historical record of the procedures that were performed, which can be used to “effectively reduce the human error factor and medical errors” (Prigent, par. [0018]).

Claim 28
	Claim 28 is a method claim that recites additional limitations that recites method steps that are the same or substantially similar to the steps of the method of claim 23. The only difference between claim 23 and claim 28 is that, in claim 23, the severity rating for the tasks are input regarding the severity of potential harm (i) before execution of the medical workflow, (ii) during execution of the medical workflow, and (iii) after execution of the medical workflow, whereas claim 28 requires the input of the likelihood of occurrence (i) before execution of the medical workflow, (ii) during execution of the medical workflow, and (iii) after execution of the medical workflow. 
.

Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moore, Chandler, Luhr, Sivers, Prigent, and Contino, in further view of McCagg (US PG Pub. 2012/0030126). 

Claim 24
Regarding claim 24, the combination of Moore, Chandler, Luhr, Sivers, Prigent, and Contino teaches all the limitations of claim 23. Moore further teaches
Generating a graphical display allowing the user to provide input
Fig. 4-9 and 11-13
However, Moore does not teach 
Generating a graphical display allowing the likelihood of the occurrence of user omission to be input via a plurality of slider bars, each slider bar of the plurality of slider bars corresponding to a task in the workflow
Receiving the occurrence rating input related to the likelihood of the occurrence of user omission input via the plurality of slider bars
Chandler teaches 
Generate a graphical display allowing the likelihood of the occurrence of user omission to be input 
Fig. 8; col. 8, ln. 30-38, “The risk assessment screen prompts the user through an analytical sequence to assess risks associated with each of the previously-identified potential human errors listed in the potential human error column. As part of the analytical sequence, of the potential human errors listed in the potential human error column, the user is asked to numerically value the risk. In a likelihood of occurrence column, the user is asked to rate a likelihood of occurrence of the potential human error.”; 
The risk assessment screen is a GUI that allows the users to input the potential risks and the likelihood of occurrence and potential severity of those risks.
Receiving the occurrence rating input related to the likelihood of the occurrence of user omission input 
Fig. 2; Fig. 8; col. 8, ln. 10-15, “In one presently preferred embodiment, pull-down menus or a similar facility are used to rank potential severity of an effect of each error if each error were to take place, a likelihood that the error will take place, and a probability that the error will be detected and corrected prior to causing an undesired effect.”
	It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to use a graphical display to receive input for the occurrence rating relating to the likelihood of occurrence because it is two prior art elements (a system for receiving input related to the likelihood of occurrence of an error and a graphical user interface for receiving likelihood of occurrence data) combined according to known methods (have the user interact with the system through the GUI) that achieves a predictable result (a system that 
McCagg teaches
Generating a graphical display allowing input via a plurality of slider bars, each slider bar of the plurality of slider bars corresponding to a separate input field and receiving input related to the input fields via the plurality of slider bars
Par. [0080], “As described above, the system 100 may require users to enter data in particular fields by selecting a choice from a drop-down list, or by sliding a slider bar to select a number falling within a limited range.”
Allowing the use of sliding a slider bar to enter data “in particular fields” shows that there can be more than one slider bar to receive input.
Chandler teaches the use of a pull-down menu or a similar facility (col. 8, ln. 11). Chandler’s teaches a pull-down menu or similar facility, and McCagg teaches that slider bars as one possible input facility along with slider bars.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to input the data using a slider bar because it enables the user to "select a number falling within a limited range" (Par. [0080]). It further teaches that “[l]imiting data entry in this way increases the likelihood that users will enter accurate data" (Par. [0080]).

Claim 29
Claim 29 is a method claim dependent from claim 28 that recites method steps that are the same or substantially similar to the steps of the method of claim 24. Please refer to the rejections of claims 28 and 24. 


Claims 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moore, Chandler, Luhr, Sivers, Prigent, and Contino, in further view of Shneorson (US 2010/0332889) and McCagg. 

Claim 25
Regarding claim 25, the combination of Moore, Chandler, Luhr, Sivers, and Prigent teaches all the limitations of claim 23. Moore further teaches 
Including a task in the populated template 
Col. 3, In. 33-35 “First the system tailors the generic checklist to the specific condition of each patient by applying probability theory”
However, Moore does not teach 
Multiplying the severity rating by the occurrence rating for each task and determining whether or not the product of the occurrence rating and the severity rating is above a predetermined value
The predetermined value be a percentage of a product of a maximum severity rating and a maximum occurrence rating. 
Chandler teaches 
Multiplying the severity rating by the occurrence rating for each task 
col. 8, In. 61 -63 “The risk assessment code is the product of the likelihood of the worst-case effect and the potential severity of the worst-case effect.”
Determining whether or not the product of the severity rating and the occurrence rating exceed a predetermined value 
Col. 8, In. 65-66 “If the risk assessment code exceeds the threshold”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to combine Chandler and Moore by having the checklist creation 
Shneorson teaches 
Having the predetermined value be a percentage of a maximum risk value of a system
Setting the threshold value as a percentage of a maximum risk value of a system [0081], which is calculated by summing the probability and impact ratings of individual parts of the system [0056]. Even though Shneorson is not in the field of health care workflows, it teaches a risk assessment system similar to that of Chandler and uses the same input factors to calculate the risk level. Since it is solving a similar problem (measuring risk), it should be considered analogous art. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to use the threshold setting as a percentage used in Shneorson with the risk assessment system of Chandler because expressing a value as a percentage of a maximum is simply a raw value that has been normalized to fit onto a scale from 1 -100%. It is the same as expressing the value as the product of the occurrence and severity ratings, but it is only a change in the form ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form (raw score v. percentage), proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). 


Claim 30
Claim 30 is a method claim dependent from claim 28 that recites method steps that are the same or substantially similar to the steps of the method of claim 25. Please refer to the rejections of claims 28 and 25. 

Claims 26-27 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moore, Chandler, Luhr, Sivers, Prigent, and Contino, in further view of MOH (Ministry of Health, Singapore, MOH Nursing Clinical Practice Guidelines 1/2010 “Nursing Management of Nasogastric Tube Feeding in Adult Patients” dated July 2010, ©2010). 

Claim 26
	Regarding claim 26, the combination of Moore, Chandler, Luhr, Sivers, Prigent, and Contino teaches all the limitations of claim 23. However, Moore does not teach
The human user performing the task of the populated medical checklist comprising at least one of: determining a diameter and kind of tube
Putting a nasogastric tube in place, and 
Putting a waterproof marker in place
MOH teaches
The human user performing the task of the populated medical checklist comprising at least one of: determining a diameter and kind of tube
Pg. 9, Section 4.1, “Feeding Tube Selection”
Putting a nasogastric tube in place, and 
Pg. 10, Section 5.1, “Tube Insertion and Stabilization”
Putting a waterproof marker in place
Pg. 14, Section 5.5, “Frequency in Checking Placement”, “Mark the intersection where the nasogastric tube enters the nostril, use this marking to check the tube placement.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Moore, Chandler, Luhr, Sivers, and Prigent the ability to have the human perform at least one of: determining a diameter and kind of tube, putting a nasogastric tube in place, and putting a waterproof marker in place, as taught by MOH because those tasks are part of a set of recommendations for caregivers for inserting a feeding tube into an adult patient, wherein “the recommendations are based on the available research findings and existing evidence-based guidelines.” (MOH, pg. i, Statement of Intent).

Claim 27
	Regarding claim 27, the combination of Moore, Chandler, Luhr, Sivers, Prigent, and Contino teaches all the limitations of claim 23. However, Moore does not teach
The human user performing the task of the populated medical checklist comprising all of: determining a diameter and kind of tube
Putting a nasogastric tube in place, and 
Putting a waterproof marker in place
MOH teaches
The human user performing the task of the populated medical checklist comprising all of: determining a diameter and kind of tube
Pg. 9, Section 4.1, “Feeding Tube Selection”
Putting a nasogastric tube in place, and 
Pg. 10, Section 5.1, “Tube Insertion and Stabilization”
Putting a waterproof marker in place
Pg. 14, Section 5.5, “Frequency in Checking Placement”, “Mark the intersection where the nasogastric tube enters the nostril, use this marking to check the tube placement.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Moore, Chandler, Luhr, Sivers, Prigent, and Contino the ability to have the human perform at least one of: determining a diameter and kind of tube, putting a nasogastric tube in place, and putting a waterproof marker in place, as taught by MOH because those tasks are part of a set of recommendations for caregivers for inserting a feeding tube into an adult patient, wherein “the recommendations are based on the available research findings and existing evidence-based guidelines.” (MOH, pg. i, Statement of Intent).

Claims 31-32
	Claims 31-32 are method claims that depend from claim 28 that recite method steps that are the same or substantially similar to the steps of the methods of claims 26-27. Please refer to the rejections of claims 28 and 26-27.

Claims 33 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Chandler, in further view of Luhr, Sivers, and Contino. 

Claim 33
Claim 33 is a method claim that recites method steps that are the same or substantially similar to the method of claim 23. However, claim 33 does not recite the claim limitations that required the use of the Prigent reference. Claim 33 does contain additional limitations not taught by Moore. Moore does not teach
With the processor, receiving, for each task in the medical workflow, a check moment input indicating if it is too late to check the task after the task has been performed
Chandler teaches 
With the processor, receiving, for each task in the medical workflow, a check moment input indicating if it is too late to check the task after the task has been performed
Col. 8, In. 29- col. 9, ln. 3, “The risk assessment screen 800 prompts the user through an analytical sequence to assess risks associated with each of the previously-identified potential human errors listed in the potential human error column 810. As part of the analytical sequence, for each of the potential human errors listed in the potential human error column 810, the user is asked to numerically value the risk. In a likelihood of occurrence column 820, the user is asked to rate a likelihood of occurrence of the potential human error. In a severity column 830, the user is asked to rate the potential severity of the potential harm. In a likelihood of detection column 840, the user is asked to rate the probability of detection and recovery from the error/correction of the error prior to the worst-case effect occurs. The 
Col. 8, ln. 8-19, “The preliminary risk assessment is a process for calculating the risk associated with each potential human error. In one presently preferred embodiment, pull-down menus or a similar facility are used to rank potential severity of an effect of each error if each error were to take place, a likelihood that the error will take place, and a probability that the error will be detected and corrected prior to causing an undesired effect. In one embodiment, the potential severity is ranked according to a worst-case effect of each error, a likelihood that the worst case error will take place, and a probability that the error will be detected and corrected prior to the worst-case effect resulting.” 
The user inputs the likelihood the error is detected and the likelihood the error is detected before an undesired effect or a worst-case effect occurs. The likelihood of the undesired or worst-case effect would be related to whether it is too late to check the task after it has been performed. A high likelihood of an undesired effect if the error were to take place would indicate that checking after the performance would be too late.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to combine Chandler and Moore by adding the ability to receive a likelihood an error will be able to be detected and/or corrected before an undesired effect see Chandler, col. 8). 
Please refer to the rejection of claim 23 for additional limitations.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moore, Chandler, Luhr, Sivers, and Contino, in further view of McCagg. 

Claim 34
Claim 34 is a method claim dependent from claim 33 that recites method steps that are the same or substantially similar to the steps of the method of claim 24. Please refer to the rejections of claims 33 and 24. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moore, Chandler, Luhr, Sivers, and Contino, in further view of Shneorson (US 2010/0332889) and McCagg. 

Claim 35
Claim 35 is a method claim dependent from claim 33 that recites method steps that are the same or substantially similar to the steps of the method of claim 25. Please refer to the rejections of claims 33 and 25. 

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moore, Chandler, Luhr, Sivers, and Contino, in further view of MOH. 

Claims 36-37
	Claims 36-37 are method claims that depend from claim 33 that recite method steps that are the same or substantially similar to the steps of the methods of claims 26-27. Please refer to the rejections of claims 33 and 26-27.

Response to Arguments
35 U.S.C. §101
Applicant's arguments filed April 6, 2021, have been fully considered but they are not persuasive.

With respect to whether the claim elements can be considered a mental process, the claim limitations recited by the Applicant (see Remarks, pg. 11) are not asserted as being part of the mental processes in the rejection. The limitations described as mental processes are the evaluations performed to identify which limitations should be included as part of the checklist. The prompting of the user and receiving confirmation from the user through the interface are steps related to the organizing of human activity being implemented by a computer. Implementation of the abstract idea using a computer is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)).

With respect to whether the “steps do not amount to a method of organizing human activity as they are performed by the claimed processor and user interface.” This assertion is incorrect. 
When making a determination of whether the claims recite a certain method of organizing human activity, the activity that is organized can be limited to the interactions of a Id. Therefore, the analysis should not be focused on what activity is being organized rather than who or what is organizing the activity. 
In the present application, the system is generating a checklist for a human user to interact with through a user interface. Therefore, it is managing the behavior of the user by providing a series of instructions for the user to follow while performing the procedure. Managing personal behavior is one example of “certain methods of organizing human activity.” 
Because the generation of the checklists is managing the personal behavior of the user by providing instructions, the activity falls within one of the enumerated sub-groupings and can be considered “certain methods of organizing human activity.”

With respect to whether the thresholding steps can be considered an abstract idea, the arguments are not persuasive. “Thresholding” is merely comparing scores to a threshold and making a judgment based on the scores value relative to the threshold. This is part of the mental process. Additionally, a limitation can still be considered a mental process as long as it is capable of being performed in the human mind, not whether it actually is performed by a human mind (MPEP 2106.04(a)(2).III, “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)).”; “Nor do the courts 

With respect to whether the claims are integrated into a practical application by assigning pause points to the checklist, these arguments are not persuasive. Integration of the practical application only considers whether the additional limitations cause the claim as a whole to integrate the judicial exception into a practical application. (MPEP 2106.04(d).I).The evaluation of the likelihood and severity ratings and insertion of pause points are both identified as parts of the abstract idea because they are evaluating the data (mental process) and inserting items in the checklist (managing personal behavior). Because these limitations are part of the abstract idea, they cannot be considered to implement the abstract idea into a practical application.
“In addition, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception. See MPEP §§ 2106.05(b), 2106.05(c), and 2106.05(f).” Id.

With respect to whether the claims are integrated into a practical application because they effect a particular treatment or prophylaxis for a disease or medical condition, the arguments are not persuasive.
Effecting a particular treatment or prophylaxis for a disease or medical condition is one of the ways that additional limitations can integrate an abstract idea into a practical application for the purposes of Step 2A, Prong 2 of the Alice/Mayo analytical framework (MPEP 2106.04(d)(2), “One way to demonstrate such integration is when the additional elements apply or use the recited judicial exception to effect a particular treatment or prophylaxis for a disease Id.
Consideration of the particularity or generality of the treatment or prophylaxis requires analyzing how particular and/or generic the treatment is. Particular treatments, such as “administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype” (MPEP 2106.04(d)(2).a) is considered to be particular, and more generic treatments, such as “administering a suitable medication to a patient”, are not considered to be able to integrate the abstract idea into a practical application. 
Consideration of whether the limitations have more than a nominal or insignificant relationship to the exceptions requires analyzing the correlation between the abstract idea and the treatment (MPEP 2106.04(d)(2).b). For example, when the claim recites identifying a correlation between blood glucose level and a risk for ketoacidosis and recites a treatment where a patient with blood glucose above the level associated with risk of ketoacidosis is provided with insulin, the treatment has a significant relationship with the abstract idea because insulin is known to reduce blood glucose levels, which would reduce the patient’s risk of ketoacidosis. Id. However, if the recited treatment requires providing the patient with blood glucose above the levels putting them at risk for ketoacidosis with aspirin, the treatment would not have a significant relationship with the abstract idea, unless there is something in the context of the claims that shows that aspirin would have some effect. Because aspirin is not known to affect blood glucose or treat ketoacidosis, and there is nothing in the context of the claims that would have suggested it did, the treatment does not have a significant relationship to the abstract idea, and is merely nominal. Id.


The independent claim recites steps for populating a checklist, but the checklists that are populated are generically recited, and they are not directed towards providing treatment to any particular disease or medical condition, so the independent claims cannot be considered to provide a particular treatment or prophylaxis to treat a disease or medical condition because of the generality of the claimed invention (MPEP 2106.04(d)(2)a). 

The steps performed by the human user are also “merely extra-solution activity or a field of use.” (MPEP 2106.04(d)(2)c). The claimed invention is directed towards generating a checklist that only includes the information that is of most use to prevent omission of a task that is likely omitted or omission of a task that is will cause the most harm to the patient. This includes analyzing the steps of the workflow that will be performed, and populating a checklist with the steps determined to have the high occurrence ratings, high severity ratings, or a high rating derived from those two ratings in order to remind the user to perform the steps of the 
The human user is still performing the entire workflow. Every step included in the workflow is to be performed by the patient regardless of whether the checklist is generated according to the methods recited by the claimed invention or not. Omitting tasks from the checklist is not deleting items from the workflow because they do not need to be done. In fact they are deleted from the checklist because it is so likely that they will be done that there is no need to remind the human user.
Because these steps would have been done regardless of whether the checklist had determined to include them in the populated checklist, they are tangentially related to the judicial exception such that they are insignificant extra-solution activity (MPEP 2106.05(g)). Steps reciting a treatment or prophylaxis are not considered to be “a particular treatment or prophylaxis for treating a disease or medical condition” as defined in MPEP 2106.04(d)(2) when they are merely insignificant extra-solution activity (MPEP 2106.04(d)(2)c).

With respect to the specific assertion that “a human putting a nasogastric tube in place clearly effects a particular treatment or prophylaxis for a disease or medical condition” [emphasis in original] (Remarks, pg. 13), this assertion is also not persuasive.
With respect to whether the steps related to inserting a nasogastric tube are particular or generic, these steps are particular, and therefore cannot be considered generic.
With respect to whether the treatment has more than a nominal or insignificant relationship to the abstract idea, there is nothing in the steps reciting the generation of the checklist that is particular to performing the steps associated with inserting a nasogastric tube. There is also nothing in the disclosure that would suggest that the problems of checklist fatigue are particular to inserting a nasogastric tube. Therefore, there is nothing that would suggest 
With respect to whether the limitations are merely extra-solution activity or a field of use, the steps that are to be performed were going to be performed whether they were included in the checklist or not. The system does not determine which steps are to be performed. It merely determines which steps are required to be included as a reminder to the human performing the procedure. Additionally, the recitation of these steps is merely providing a field of use because they are providing one example procedure the checklist generation can be used with (see specification, pg. 9, “FIGURES 4-14 illustrate examples of screenshots that may be presented to a user during checklist generation, in accordance with one or more features described herein. The herein-described system guides the user in this example through 4 steps (e.g., start, occurrence, severity, check moment, or the like), resulting in a generated checklist for a Nasogastric tube insertion for an adult, in order to prevent intensive care staff from forgetting tasks.”).
Even though the recited treatment in the dependent claims is particular, the treatment in the independent claim is generic. Further none of the treatments recited in the claims have more than an insignificant or nominal relationship to the abstract idea, and they merely recite extra-solution activity or field of use. Therefore, the treatments recited in the claims cannot be said to “effect a particular treatment or prophylaxis for a disease or medical condition” in a way that integrates the abstract idea into a practical application.

For at least the foregoing reasons, the 101 rejections of the claims will be sustained.

Prior Art Rejections
Applicant's arguments filed April 6, 2021, have been fully considered but they are not persuasive.

For at least the foregoing reasons, the 103 rejections will be sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GDM/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626